             Case 3:20-cv-00623-JCH Document 37 Filed 06/22/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

ANDY GOTTLIEB, et al.,                          :
                                                :               Case No. 3:20-cv-623-JCH
        Plaintiffs,                             :
                                                :
        v.                                      :
                                                :
NED LAMONT, et al.,                             :
                                                :
        Defendants.                             :               June 22, 2020

                          MOTION TO INTERVENE AS PLAINTIFF

        Pursuant to Federal Rule of Civil Procedure 24, Robert Halstead moves to intervene in this

action as a Plaintiff. In support of the motion, Mr. Halstead submits the attached Intervening

Complaint as Exhibit 1 and Declaration of Robert Halstead as Exhibit 2, and states as follows.

        1.       As a candidate for the office of State Representative in the Democratic Party in the

129th House District who is blocked from access to the ballot by Connecticut’s overly burdensome

Ballot Access Laws, even as modified by Governor Lamont’s executive orders, Mr. Halstead

claims an interest relating to the transaction that is the subject of this action, is so situated that

disposing of this action may as a practical matter impair or impede his ability to protect his interest,

and Mr. Bartlett’s presentations alone fail to adequately represent that interest.

        2.       This motion is timely because Mr. Halstead has retained counsel and submitted this

motion and supporting materials within days of learning that he would be disqualified from the

ballot. He had no reason to believe he would be disqualified after submitting more than the

requisite number of signatures required to proceed and even getting the pages notarized and

submitted ahead of the deadline.




                                                    1
             Case 3:20-cv-00623-JCH Document 37 Filed 06/22/20 Page 2 of 2



        3.       Mr. Halstead’s claims share with the main action many common questions of law

or fact, namely, the severe and undue burden of Connecticut’s Ballot Access Laws, as modified

by Governor Lamont’s executive orders.

        4.       Allowing this intervention will not unduly delay or prejudice the adjudication of

the original parties’ rights.

        5.       In accordance with Rule 24(c), a pleading setting out Mr. Halstead’s claim for

which intervention is sought is attached as Exhibit 1. Evidentiary support for Mr. Halstead’s claim

is attached as Exhibit 2 in the form of his declaration and exhibits. This motion and its exhibits

will be served on all parties.

Mr. Halstead respectfully requests the following relief:

    A. An order allowing Mr. Halstead to intervene in this case as a Plaintiff and allowing him

        to join in Plaintiff Bartlett’s motion for reconsideration;

    B. Injunctive relief requiring Mr. Halstead’s valid petition signatures to be accepted; and

    C. Such other and further relief as the Court may deem proper.


    Dated: June 22, 2020                               Respectfully Submitted,

                                                       ROBERT HALSTEAD

                                                       By:_____/s/_______________
                                                       Alexander T. Taubes, Esq.
                                                       Federal Bar No.: ct30100
                                                       Alexander T. Taubes
                                                       470 James Street, Suite 007
                                                       New Haven, CT 06513
                                                       (203) 909-0048
                                                       alextt@gmail.com

                                                       Their Attorney




                                                  2
